Citation Nr: 0102590	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether an April 1970 rating decision contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The Board finds that a liberal reading of the veteran's 
statement received in February 1997 could also be interpreted 
as raising a claim for benefits under the provisions of 
38 U.S.C.A. § 1151.  That is, the veteran indicates that the 
VA did not properly treat him in April 1970 when the VA 
examination revealed that his heart size was at the extreme 
upper limits of normal, his aorta was somewhat widened, and 
the contour was suggestive of hypertensive cardiovascular 
disease.  This issue is referred to the RO for the 
appropriate action, to include contacting the veteran to 
clarify whether he intended to file a claim for benefits 
pursuant to section 1151.


FINDINGS OF FACT

1.  In rating decision of April 1970, service connection was 
granted for residual back injury; the RO did not adjudicate 
entitlement to service connection for a cardiovascular 
disorder.

2.  In November 1995, the veteran submitted a claim for 
service connection for hypertension; in rating decision of 
May 1998, service connection for arteriosclerotic heart 
disease was granted and a 60 percent rating was assigned from 
November 7, 1995.

3.  In February 1997, the RO received a claim that the April 
1970 rating decision contained clear and unmistakable error 
in not addressing entitlement to service connection for a 
cardiovascular disorder.

4.  The April 1970 rating decision was consistent with and 
reasonably supported by the evidence of record and the 
existing legal authority and was not undebatably erroneous.


CONCLUSION OF LAW

The rating decision of April 30, 1970, which granted service 
connection for residual back injury, and did not address 
entitlement to service connection for a cardiovascular 
disorder, did not contain clear and unmistakable error.  38 
U.S.C.A. §§ 1110, 5101 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated that there was clear and 
unmistakable error in the April 1970 rating decision based on 
the fact that the RO did not address the raised issue of 
entitlement to service connection for a cardiovascular 
disorder.  Basically, the veteran contends that the April 
1970 VA examination showed that he had hypertensive 
cardiovascular disease and constituted a raised claim for 
that disorder.

I.  Factual Background

The veteran's service medical records contain a May 1968 and 
a December 1968 Report of Medical History in which he 
reported no shortness of breath, pain or pressure in his 
chest, palpitation or pounding heart, and no high or low 
blood pressure.  The May 1968 Report of Medical Examination 
shows that the veteran's heart was normal.  His blood 
pressure was 140/90.  His pulse was 96 sitting.  No defects 
or diagnoses were noted.  The December 1968 Report of Medical 
Examination shows that the veteran's heart was normal.  His 
blood pressure was 140/90.  His pulse was 84 sitting.  It was 
noted that a chest x-ray in January 1969 revealed no 
abnormalities.  Obesity was the only noted defect or 
diagnosis.  A July 1969 Report of Medical History also shows 
that the veteran reported no shortness of breath, pain or 
pressure in his chest, palpitation or pounding heart, and no 
high or low blood pressure.  A July 1969 Report of Medical 
Examination notes that the veteran's heart was normal.  It 
was noted that a chest x-ray in July 1969 showed no 
abnormalities.  His blood pressure was 138/90.  His pulse was 
80 sitting.  The only defect or diagnosis noted was exogenous 
obesity.

In December 1969, the veteran filed a VA Form 21-526 and 
applied for VA benefits for residuals of a back injury during 
service.  Based on that claim, a VA examination was conducted 
in April 1970.  The examination report shows that the 
veteran's only complaint involved pain in his lower back.  A 
chest x-ray was done and the radiology report notes that the 
heart was "at the extreme upper limits of normal as to 
size," the aorta was "somewhat widened," and the contour 
was "suggestive of hypertensive cardiovascular disease."  
In rating decision of April 1970, service connection was 
granted for residuals of a back injury.  The RO did not 
address whether the veteran was entitled to service 
connection for a cardiovascular disorder.

In a statement from the veteran, dated in October 1990, he 
filed a claim for an increased rating for his service-
connected back disability.  His statement was negative for 
any claim of service connection for a cardiovascular 
disorder.  A VA examination was conducted in January 1991 to 
evaluate his service-connected back disability.  The examiner 
noted that the veteran also had high blood pressure for which 
he was taking Corgard.  The diagnoses were low back pain with 
significant motion loss and high blood pressure, in good 
control.  In rating decision of May 1991, an increased rating 
for the back disability was granted.  The RO did not address 
whether the veteran was entitled to service connection for a 
cardiovascular disorder.

In November 1995, the RO received a statement from the 
veteran's representative, containing a claim for service 
connection for hypertension.  Enclosed with the claim was a 
statement from Dr. K. K., dated in October 1995, noting his 
opinion that there was evidence that the veteran had 
essential hypertension while on active duty.  According to 
Dr. K. K., "[b]oth blood pressure readings were just at the 
limit of normal and would be considered borderline, or Stage 
I Hypertension, especially in light of chest x-ray findings 
4/2/70 just a few months after release showing evidence of 
borderline cardiomegaly, consistent with hypertensive 
cardiovascular disease."

Private medical records were submitted concerning treatment 
in 1992 and 1996.  A record dated in April 1996 notes that a 
chest x-ray showed no change since a December 1995 x-ray.  
The heart size was at the upper limits of normal with normal 
pulmonary vasculature.  The impression was no evidence for 
active chest disease.

A VA cardiovascular examination was conducted in April 1996.  
The medical history shows that the veteran had a history of 
hypertension since the 1960s.  It was noted that the veteran 
had been on medication for 30 years.  In addition he had had 
a myocardial infarction in 1991 and another one in 1993.  On 
examination, his blood pressure on the right was 150/90, and 
160/90 on the left.  His pulse was 60 and regular.  It was 
noted that x-ray results showed that the heart size was at 
the upper limit of normal with normal pulmonary vasculature.  
The diagnoses were coronary artery disease, post myocardial 
infarction and stable angina; hypertension, on medication; 
and exogenous obesity, documented since May 4, 1968.  The 
examiner apparently reviewed the veteran's service medical 
records and noted that there was no evidence of sustained 
elevated blood pressure readings or evidence of cardiac 
disease.

In an April 1996 rating decision, service connection for 
hypertension was denied.  The veteran appealed that decision.  
At a personal hearing in August 1996 before a hearing officer 
at the RO, the veteran initially testified that he was aware 
that he had high blood pressure prior to enlisting in the 
service and was taking medication for that condition prior to 
service as well as during service.  According to the veteran, 
he was diagnosed with high blood pressure in the mid-1960s.  
However, the veteran later testified that he was initially 
diagnosed with hypertension after service and that he was not 
taking any medications for control of high blood pressure 
during service.  

In August 1996, the RO received a copy of a private medical 
record from Dr. W. L., showing treatment of the veteran from 
1967 to 1973.  In pertinent part, it is noted that a chest x-
ray in 1967 was negative.  An entry dated in February 1973 
shows a blood pressure of 190/104 and a diagnosis of 
hypertension.  He was advised as to a reduced diet and 
prescribed medications.  Subsequent entries note a diagnosis 
of essential hypertension.

Additional private medical records received in August 1996 
show that the veteran had an anterior myocardial infarction 
in September 1993.  A letter dated in February 1994 from Dr. 
J. S. notes that the veteran had a history of an inferior 
myocardial infarction in July 1991, had a 10-year history of 
high blood pressure and was extremely obese, weighing over 
300 pounds.  It was further noted that he had an acute 
anterior myocardial infarction in September 1993 which was 
uncomplicated.  It was discovered at that time that the 
veteran had two stenotic lesions and a successful coronary 
angioplasty was performed in October 1993.

In February 1997, the RO received a statement from the 
veteran.  He noted that throughout his active duty, he was 
prescribed and took continuos medication to control his 
hypertension.  The veteran further noted that the April 1970 
VA examination report, specifically the radiographic report, 
notes symptoms suggestive of hypertensive cardiovascular 
disease and that the VA did not refer him for further 
specialized examination and treatment.  The veteran 
specifically noted his contention that there was clear and 
unmistakable error by the VA in April 1970 in not advising 
him or assisting him in pursuing this medical issue.

In regard to the issue of entitlement to service connection 
for hypertension, in October 1997, the Board remanded the 
case, finding that additional development was necessary.

Later in October 1997, the RO received additional private 
medical records of treatment rendered by Dr. W. L. for the 
period from July 1967 to August 1982.  The records also show 
that the earliest diagnosis of hypertension was in February 
1973.

Evidence of record from the veteran notes that he also 
received treatment from 1967 to 1985 for hypertension from 
Dr. R. C.  However, the veteran also noted that the doctor 
had died in 1989 and he did not know how to try to obtain 
those medical records.  The veteran did not provide an 
address for this physician to try to locate the records.

In December 1997, the veteran submitted some additional 
private medical records that show that the veteran continued 
to be treated for hypertension and cardiovascular disorders, 
including an acute inferior myocardial infarction in July 
1991 and an acute anterior myocardial infarction in September 
1993.

In February 1998, the veteran underwent a VA fee-basis 
examination by Dr. B. W.  The examination report, dated in 
March 1998, indicates that the examiner reviewed the 
veteran's service medical records and subsequent treatment 
records.  On physical examination, the veteran's blood 
pressure was 145/90 in each arm.  His pulse was 80 and 
regular.  His respiration was 15.  The examiner noted that 
the veteran was overweight.  Central venous pressure was less 
than six centimeters.  The carotids were two plus and without 
bruits.  The veteran's chest was clear.  Cardiac PMI was not 
appreciated.  The heart sounds were distant, however S1 and 
S2 were normal.  There was no definite S3, S4 murmur or 
click.  It was noted that an electrocardiogram from April 
1996 revealed sinus rhythm with first degree AV block, an old 
"anteroseptal" myocardial infarction and an old inferior 
myocardial infarction.  The diagnoses were hypertension; 
arteriosclerotic heart disease status post inferior 
myocardial infarction in 1991, status post anterior 
myocardial infarction in 1993, and status post percutaneous 
transluminal coronary angioplasty of left anterior descending 
coronary artery and the right coronary artery in October 
1993; hyperlipidemia; and obesity.  The examiner noted that 
the veteran's blood pressure readings during service would 
classify him as having stage I hypertension.  The examiner 
further noted that the veteran's blood pressure appeared to 
remain stable during service and a chest x-ray report dated 
in January 1969 revealed no significant abnormalities.

In an April 1998 addendum to Dr. B. W.'s March 1998 report, 
he notes that the April 1970 chest x-ray findings would 
suggest that the veteran's blood pressure was not well 
controlled but this may have occurred between August 1969 and 
April 1970.

In rating decision of May 1998, service connection was 
granted for arteriosclerotic heart disease.  A 60 percent 
rating was assigned from November 7, 1995.

In rating decision of December 1998, the RO determined that 
no clear and unmistakable error had been found in the April 
1970 rating decision.  The veteran timely appealed that 
decision.

A VA examination was conducted in January 1999.  The examiner 
opined that the veteran's atherosclerotic heart disease 
severely limited his ability to work, and that his heart 
disease, in conjunction with his lumbosacral back pain, made 
him unable to obtain or retain employment.  In rating 
decision of March 1999, individual unemployability was 
awarded from May 1996.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter VCAA).  Among other things, the VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the duty to assist and notification 
requirements of the RO have been substantially satisfied.  In 
addition, the RO adjudicated the issue on the merits.  
Accordingly, a remand is not necessary in this case for the 
RO to comply with the newly enacted VCAA.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a). 

The Court has established a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
[quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)].

The Court has held that clear and unmistakable error is a 
very specific kind of error.  It is an error of fact or of 
law that compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43-4 (1993); citing Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Simply to claim clear and unmistakable 
error on the basis that a previous adjudication had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Id.  

Any breach by VA of its duty to assist cannot form a basis 
for a claim of clear and unmistakable error because such a 
breach creates only an incomplete record rather than an 
incorrect one.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In the present case, the Board finds that the veteran does 
not contend that the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the 
April 1970 RO decision.  The veteran appears to be arguing 
that the medical evidence at that time, specifically the 
April 1970 VA examination, raised a claim for service 
connection for a cardiovascular disorder and that the RO 
should have addressed that claim in the April 1970 rating 
decision or, at the very least, advised or assisted him in 
pursuing that claim.

The veteran contends error in the April 1970 rating decision.  
Accordingly, VA law and regulations in effect at that time 
must be analyzed to determine if the rating decision contains 
clear and unmistakable error in the application of the law.

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if pre-existing such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1969).  A veteran who served 
during a period of war, or a veteran who had peacetime 
service after December 31, 1946, is presumed to have been in 
sound condition except for defects noted when examined and 
accepted for service.  38 C.F.R. § 3.304(b) (1969).  There 
are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of congenital 
malformations with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they pre-existed service.  38 C.F.R. § 3.303(c) 
(1969).  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(d) (1969).

A specific claim in the form prescribed by the VA 
Administrator must be filed in order for benefits to be paid 
or furnished to any individual under the laws administered by 
the Veterans Administration.  38 C.F.R. § 3.151(a) (1970).  A 
claim or application is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1970).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Veterans Administration, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (1970).

An informal claim for benefits will be initiated by a report 
of examination or hospitalization for previously established 
service-connected disabilities.  See 38 C.F.R. § 3.157(b)(1) 
(1970); Norris v. West, 12 Vet. App. 413, 417 (1999).  Where 
the evidence reasonably reveals that the claimant is seeking 
a particular benefit, the VA is required to adjudicate the 
issue of the claimant's entitlement to such a benefit.  See 
Norris, supra.

In the present case, the veteran contends that the April 1970 
rating decision contains clear and unmistakable error in that 
the RO failed to adjudicate a claim for entitlement to 
service connection for a cardiovascular disorder.  The 
veteran argues that the April 1970 VA examination, which 
revealed that his heart size was at the extreme upper limits 
of normal, his aorta was somewhat widened, and the contour 
was suggestive of hypertensive cardiovascular disease, raised 
the issue of entitlement to service connection for a 
cardiovascular disorder.

The Board finds that, prior to the April 1970 rating 
decision, there was no formal claim filed for service 
connection for a cardiovascular disorder.  The formal claim 
filed in December 1969 on VA Form 21-526 consisted only of a 
claim for service connection for a back disability.  This 
form is silent as to any claim for a cardiovascular disorder.  
No other correspondence received prior to the April 1970 
rating decision constitutes a formal claim for a 
cardiovascular disorder.  

In addition, the Board finds that there was no informal claim 
for a cardiovascular disorder filed prior to the April 1970 
rating decision.  The evidence clearly shows that the VA 
examination report dated earlier in April 1970 notes symptoms 
suggestive of hypertensive cardiovascular disease.  However, 
this examination report does not constitute a communication 
indicating the veteran's intent to apply for benefits for 
service connection for a cardiovascular disorder.  As noted 
above, an informal claim is any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA.  See 38 C.F.R. § 3.155 
(1970).  The Board also points out that the April 1970 VA 
examination report does not constitute an informal claim for 
service connection for a cardiovascular disorder under 
38 C.F.R. § 3.157 (1970), which provides that once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of a VA examination or 
hospitalization will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  
Accordingly, a report of an examination will be accepted as 
an informal claim for benefits only as to claims for 
increased benefits or to reopen, and not as to an original 
claim for service connection.  

A review of the evidence shows that the veteran had not filed 
a formal or informal claim for service connection for a 
cardiovascular disorder prior to the April 1970 rating 
decision.  Accordingly, the decision did not contain clear 
and unmistakable error in not addressing such an issue.  The 
April 1970 VA examination may have raised the issue of 
entitlement to service connection for a cardiovascular 
disorder, thus triggering the VA's duty to assist the veteran 
in developing and filing a claim for that disorder.  As noted 
above, however, the Court has held that a breach of the duty 
to assist cannot form the basis of a claim of clear and 
unmistakable error. 


ORDER

The appeal as to whether clear and unmistakable error exists 
in the rating decision dated in April 1970 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

